DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Newly submitted claims 18-20 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: The claims are directed to a method for forming polystyrene blocks which is distinct from and does not form a single general inventive concept under PCT Rule 13.1 with the invention of claims 1-17 of a pantograph machine for forming ICF panels.  These inventions lack unity of invention because the groups do not share the same or corresponding technical feature.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 18-20 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Specification
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112.  This objection was also made in the previous action, dated, 4/4/22.  Several amendments to the Specification have been made.  However, the specification is still replete with errors and should be revised and corrected accordingly. Examples of some unclear, inexact or verbose terms used in the specification are: (brackets and boldface are added to denoted where possible typographical errors exist):
On page 9 of the specification, the first paragraph reads: “-  a frame (5) carrying the cutting dies and steel blades (6) complete with specific insulators (7) and . device (8) for fixing”, and should be corrected to read: ““-  a frame (5) carrying the cutting dies and steel blades (6) complete with specific insulators (7) and [[.]] device (8) for fixing”. 
On page 9 of the specification, the first paragraph reads: “Two slides (23) for milling performed by a tool (24) mounted on an electro-spindle (25) placed on a carriage (14). The slides (23) opposing slide on linear guides (26) of known construction placed outside of the uprights (1 ') and are moved vertically by means of a”, and should be corrected to read: “Two slides (23) which assist in a operation performed by a tool (24), are mounted on an electro-spindle (25), which spindle is placed on a carriage (14). The slides (23) oppose[[ing]] a slide on linear guides (26) of known construction placed outside of the uprights (1 ') and are moved vertically by means of a”. 

Although several examples are listed above, the Specification has more instances of areas where revision would assist with clarity.  
Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
Therefore, the “metal devices are placed (above the blades) that have the same shape of the cutting blades-punches” must be shown or the feature(s) canceled from the claim(s).  
Also, the motors on line 4 of claim 11 must be shown or the feature(s) canceled from the claim(s).
Also the pneumatic cylinders of claim 17, must be shown or the feature(s) canceled from the claim(s). 
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
The claims are objected to because of the following informalities: 
Claim 1 is objected to because of the following informalities:  The limitation of line 2 reading  “comprising at least one first station, having at least one castle (1’), the first station supported by a base (2), which base houses” should read “the machine comprising at least one first station, having at least one castle (1’), the first station supported by a base (2), wherein the base houses”.
Claim 1 is objected to because of the following informalities:  The limitation of line 4 reading  “to a thickness of an ICF panel of the ICF panels to be processed, and the at least one first frame is operatively connected to a carriage (9) carrying frame” should read “to a thickness of the ICF panel to be processed, and the first frame is operatively connected to a carriage (9) carrying the at least one frame”.
Claim 1 is objected to because of the following informalities:  The limitation of line 11 reading  “a handling system having a linear guide, a screw drive and a motor which allows the first frame” should read “a handling system having a linear guide, a screw drive and a motor, the handling system allows the first frame”.
Claim 1 is objected to because of the following informalities:  The limitation of lines 14-15 reading  “a hinge (13) graduated in millimeter interposed between the carriage (9) and the first frame (5) to perform a cutting” should read “a hinge (13) graduated in millimeter, the hinge interposed between the carriage (9) and the at least one first frame (5) to perform a cutting operation”.  
Claim 1 is objected to because of the following informalities:  The limitation of lines 20-21 reading  “at least one second frame (15) carrying fixed or mobile wires (16), the second frame adapted to perform specific cutting” should read “at least one second frame (15) carrying fixed or mobile wires (16), the at least one second frame adapted to perform specific cutting”.  
Claim 2 is objected to because of the following informalities:  The limitation of line 4 reading  “comprising at least one first station, having at least one castle (1’), the first station supported by a base (2), which base houses” should read “the machine comprising at least one first station, having at least one castle (1’), the first station supported by a base (2), wherein the base houses”.
With regard to Claim 3, the term Pantograph should be lowercase, for consistency purposes. 
Claim 4 is objected to because of the following informalities:  The limitation reading  “at the end of the pointed-appendages stem (23) or suction cups (24), which appendages or cups intervene” should read “at the end of the pointed-appendages 
Claim 4 is objected to because of the following informalities:  The limitation reading  “by means of a pneumatic cylinders” should read “by means of a pneumatic cylinder[[s]]”.
With regard to claim 8, the word “Machine” should not be capitalized, for consistency purposes. 
The limitation of claim 8 reading “on a devices (40) cross-type kinematisms being mounted for handling along longitudinal and transverse directions” should read “on a device[[s]] (40) via cross-type kinematisms being mounted for handling along longitudinal and transverse directions of the machine.
Claim 9 is objected to because of the following informalities:  The limitation reading “The pantograph machine (1) according to claim 1, characterized in that it the machine (1) is suitable for the machining of a monolithic decorative cornices from EPS (C)block and being arranged so as to obtain the movement of the cutting blades (44) and the wire (45)” should read “The pantograph machine (1) according to claim 1, characterized in that it the machine (1) is suitable for the machining of [[a]] monolithic decorative cornices from an EPS (C) block and the machine being arranged so as to obtain ”.
Claim 10 is objected to because of the following informalities:  The limitation reading “mounted on a support (47), all mounted on a frame (48), moved through kinematic mechanisms, the kinematic mechanism being an electro- spindle (41) mounted on arms (42) which rotate by means of motors (not shown) applied on the support (43)” should read “mounted on a support (47), the cutters mounted on a frame (48)[[,]] and moved through kinematic mechanisms, the kinematic mechanisms being an electro- spindle (41) the electro-spindle mounted on arms (42) which rotate by means of motors ”.
Claim 11 is objected to because of the following informalities:  The limitation reading “the pantograph machine (1) of claim 1 characterized in that [[it]] the machine is suitable for the processing of blocks or groups of ICF panels through a series of cutters (46) mounted on a support (51) and moved by means of kinematic mechanisms consisting of electro-[[ ]]spindles (41) which spindles are mounted on arms (42) which arms rotate by means of motors ” should read “characterized in that it is suitable for the processing of blocks or groups of ICF panels through a series of cutters (46) mounted on a support (51) moved by means of kinematic mechanisms consisting of electro- spindles (41) mounted on arms (42) which rotate by means of motors (not shown) applied on the support (43), on the support (51) carrying electro-spindles (46), the position of said electro-spindles (46) being fixed or being varied mechanically and/or manually in distance between each other, the machine (1) mounting at least one support (51 ) for each side”.
Claim 12 is objected to because of the following informalities:  The limitation reading  “The pantograph machine (1) according to claim 1, characterized in that the machine (1) is configured only with kinematic cutting dies, said dies being configured for the realization of multiple columns and semi- columns on the panels to be machined the machine (1) include an emptying configuration wherein an inner face to of the column or siphon with dovetails are formed and appropriate seats in "T" shape and/or cross to housing spacers and connectors, acts to bind brackets and steel bars; and also elongated elements, wherein the machine (1) is having the multiple dies (52) adapted to descend vertically to create and conform the columns in a half-emptied or semi-emptied configuration” should read “The pantograph machine (1) according to claim 1, characterized in that the machine (1) is configured the machine (1) includes an emptying configuration wherein an inner face of the column is formed with dovetails by the machine, and appropriate seats in "T" shape and/or cross to housing spacers and connectors, act[[s]] to bind brackets and steel bars…wherein the machine (1) [[is]] hasof the columns”.
Claim 13 is objected to because of the following informalities: The limitation reading “The pantograph machine (1) according to claim 1, characterized in that the machine is equipped with only one kinematic system for cutting multiple punches (53) for the realization of semi-columns on the panel to be machined, including their emptying of the semi-columns, the machine (1) comprising:. - a support (54) bearing spindles (55) that carry cutters (56) with manually variable distance between the said cutter and said cutters mechanically fastened to the spindles (55) with bolts” should read: “The pantograph machine (1) according to claim 1, characterized in that the machine is equipped with by the kinematic system, the machine (1) comprising:[[. -]] a support (54) the support bearing spindles (55) that carry cutters (56) which spindles enable a manual[[ly]] variable distanc[[e]]ing between the said cutters .
Claim 13 is also objected to because of the following informalities: The limitation reading “the spindles (55) being put into rotation by a variable frequency motor (57) and a belt (58), all the linkage between the supports and the cutters being in a fixed position and in that case the work piece by is rotatigetd by means of the rotary table (3), or also itnelf by turning on circular guides (59) by means of motor, and rack and pinion; - a support (60) carrying many electro-spindles (61) that carry cutters (62), with a variable center-distance and arrangement of said spindles (61), all the kinematism of the machine being in a fixed position, and in that case the work piece by rotating by means of the rotary table (3), or also itself by turning on circular guides (59) by means of motor, pinion and rack” should read “the spindles (55) being put into rotation by a variable frequency motor (57) and a belt (58), the linkage between the supports and the cutters being in a fixed position and in a case that the work piece by is rotated by means of the rotary table (3), or also by turning on circular guides (59) by means of a motor[[,]] and a rack and pinion; - a support (60) carrying electro-spindles (61) that carry cutters (62), with a variable center-distance and arrangement of said spindles (61), wherein all the kinematisms of the machine are in a fixed position, and in that case the work piece [[by]] is rotated[[ing]] by means of the rotary table (3), or the work piece on circular guides (59) by means of the motor[[,]] and rack and pinion”.
Claim 14 is objected to because of the following informalities:  The limitation reading  “the machine is suitable for the turning of a columns or half-columns, the column” should read “the machine is suitable for the turning of [[a]] columns or half-columns, the columns”.
Claim 15 is objected to because of the following informalities:  The limitation reading “The pantograph machine (1) according to claim 1, characterized in that it the machine is adapted to be transported through a specific transport system, on the base of the machine (1) being arranged to on devices cylindrical or polygonal hole for insertion of gripping means of an arm, which arm moves by means of hydraulic cylinders on a trailer, once inserted the gripping means, by means of the hydraulic cylinder, the machine (1) undergoes a rotation of 90 degrees, so as not to exceed the overall height maximum of 4 meters, subsequently, by means of the cylinder, the machine is transported so as to fall in the shape of the trailer” should read “The pantograph machine (1) according to claim 1, characterized in that the machine is adapted to be transported through a said transport system being arranged on devices having cylindrical or polygonal holes for insertion of the machine via gripping means of an arm, which arm moves by means of hydraulic cylinders on a trailer, wherein once the machine is inserted [[into]] via the gripping means, by means of the hydraulic cylinder, the machine (1) undergoes a rotation of 90 degrees, so as not to exceed [[the]] an overall height maximum of 4 meters, wherein subsequently, by means of the cylinder, the machine is transported so as to fall in the shape of a [[the]] trailer”.  
Claim 16 is objected to because of the following informalities:  The limitation reading “The pantograph machine (1) according to claim 1, characterized in that it the machine (1) is equipped with a structure (A) to be inserted inside a block machine (B) for the execution of parallelepiped blocks in EPS polystyrene pre-profiled (C) wherein the structure is constituted by an upper frame (IB) and by a lower frame (2B) , which are bound and perfectly anchored to the block Molding Machine system (B) with mechanical fasteners, by two frames (4B) movable by means of hydraulic cylinders (4B), by shaped sides (6B) mechanically fastened on the bottom and on the door of the block molding machine (B) and by shaped sides (6B) mechanically fastened to the side frames (4B) wherein on each of the frames (IB and 2B) four or more hydraulic cylinders (3B) are fixed that ensure the opening of the side frames (4B) so as to allow the extraction of the parallelepiped block in foam EPS (C) once formed; and sintered; wherein in correspondence of the location of the steam outlet (11B), of the introduction of the polymer (12B) and extractors (13B) of the block EPS, the surfaces of the system matrices are  arranged in a discontinuous manner so as not to hinder the functional means of the Molding Machine” should read “The pantograph machine (1) according to claim 1, characterized in that it the machine (1) is equipped with a structure (A) to be inserted inside a block machine (B) for the execution of parallelepiped blocks in a EPS polystyrene pre-profiled shape (C) wherein the structure is constituted by an upper frame (IB) and by a lower frame (2B) , which are bound and perfectly anchored to the block Molding Machine system (B) with mechanical fasteners, by two frames (4B) movable by means of hydraulic cylinders (4B), by shaped sides (6B) mechanically fastened on the bottom and on the door of the block molding machine (B) and by shaped sides (6B) mechanically fastened to the side frames (4B) wherein on each of the frames (IB and 2B) four or more hydraulic cylinders (3B) are fixed that ensure the opening of the side frames (4B), so as to allow an extraction of the parallelepiped block in foam EPS (C) once formed; and sintered; wherein in correspondence of the location of a steam outlet (11B), wherein the introduction of the polymer (12B) and extractors (13B) of the block EPS, the surfaces of the system matrices are  arranged in a discontinuous manner so as not to hinder the functional means of the [[M]]molding [[M]]machine”.
Claim 17 is objected to because of the following informalities:  The limitation reading “The pantograph Machine (1) according to claim 1, characterized in that it the machine (1) is adapted to the milling machining of shaped parts from sheets and be constituted by:” should read “The pantograph Machine (1) according to claim 1, characterized in that it the machine (1) is adapted to be capable of [[the]] milling and machining of shaped parts from sheets and [[be]] is constituted by: - at least one support surface (100) of the blank, which support surface is adjustable in height via a kinematic screw and motor to allow the support surface to adapt to the size of the piece itself; - at least one centering device (200) of the work piece relative to the axis of the support surface (100), the work piece realized with bars actuated by pneumatic cylinders a wrist of at least one electro-spindle (500) carrying cutters for the machining of the work piece in any direction, even the most disparate; and - at least one protective cab for operator safety”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
The limitation of Claim 1, line 11 reading: “so as to be positioned mechanically and/or manually according to an angle from 0° to 90° due to a specific hinge graduated in mm  interposed between the carriage and the frame” is indefinite. It is not clear what is meant by “graduated in mm ”.  Does this mean that the hinge has a shape that gradually widens or lessens, as measured in millimeters?  Or that the hinge is in the shape of a graduated cylinder? Or something else? Also, it is not clear how the term “specific” adds any structure to the claim.  As long as any hinge is present, would this not meet the limitation?
The limitation of Claim 1, line 2 reading: “pre-shaped cutters and punches” is indefinite. It is not clear if “pre-shaped” is meant to modify the cutter and the punches or either one of the cutters or the punches?  Are the punches used for hot cutting?
The limitation of Claim 1, line 7 reading: “at least one first frame (5) that carries fixed or mobile punching and cutting blades (6), to adapt to a thickness of the ICF panel to be processed” is indefinite. Are these claimed blades the same or different from the blades recited in the preamble?  If they are the same blades than they should be modified by the term “the” instead of simply being referred to as cutting blades.  Also, it is not clear what adapts to the thickness of the panel (the frame or the blades)?
The limitation of Claim 1, lines 8-9 reading: “and the first frame is operatively connected to a carriage (9) carrying frame (5) sliding on guides, and mov through a transmission” is indefinite. First, it is not clear what structure is sliding on guides (e.g. the carriage or the frame)?  Also, it is not clear what is meant by the term “mov”.  Does this mean moved or movable? 
The limitation of Claim 1, lines 16-17 reading: “at least two slides (23) for milling, performed by a tool (24) mounted on an electro- spindle (25), placed on a carriage (14), said slides (23) being moved through a the transmission and having a movement that allows the movement necessary for the machining of a grooves” is indefinite.  It is not clear what structure is mounted on an electro-spindle (e.g. the slides or the tool)?  Also, it is not clear what structure is placed on a carriage (e.g. the spindle? Or some other structure?).  Also, “the movement necessary for the machining of a groove” lacks antecedent basis.  This term should be preceded with “a” instead of “the” to rectify this issue.
The limitation of Claim 1, lines 22-26 reading: “connected to a frame-carrier carriage (19) sliding on guides (10) and moved through a the transmission, on said carriage (19) a movement is located which allows the second frame (15) to move in the horizontal direction to make the cut at desired heights, said wires (16) being adapted to move in interpolation according to the vertical and horizontal directions of the second frame in order to perform an inclined cut without limitation of gradation and/or according to a specific curvilinear profile” is indefinite. First, It is not clear if the guides are the same as the previously claimed guides, or some other new guides.  Next, it is not clear where the movement is located which allows the second frame to move.  E.g. is this located on a carriage? Also, the phrase “the cut at desired heights” lacks antecedent basis.  And, the phrase “the vertical and horizontal directions” also lacks antecedent basis.  The phrases should be preceded by the phrase “a” instead of the to fix this issue.  Finally, it is not clear what is meant by the term “an inclined cut without limitation of gradation”.  How is there no limitation in how the cut is made, and what structures allow for less limitation?  
 In claim 1, line 29 “the same shape” lacks antecedent basis?  Because a same shape has not been previously delimited in the claim it is unclear if this refers to some other previously claimed structure, or whether this is a newly introduced structure.  If this is newly introduced structure than the limitation should be preceded by the pronoun “a” instead of “the”.
In claim 1, line 29, the limitation reading “the narrowing of the cut” lacks antecedent basis?  Because a same shape has not been previously delimited in the claim it is unclear if this refers to some other previously claimed structure, or whether this is a newly introduced structure.  If this is newly introduced structure than the limitation should be preceded by the pronoun “a” instead of “the”.
In Claim 1, line 30, the limitation of line 30 reading “the cutting blade (6) itself, so as to prevent an increased resistance and friction to cutting and any deviations of the same” is indefinite.  It is not clear if this is the same cutting blade as previously introduced, or if this is a new cutting blade.  Also, what is the increased resistance relative to?  An increase relative to what? Also, the phrase “the same” lacks antecedent basis.  E.g. deviations of the same what? 
The limitation of claim 2, line 1 reading “The Pantograph machine (1) equipped with blades” is indefinite.  As claimed, it appears that this is attempting to be an independent claim since it does not refer to claim 1.  However, as discloses, this appears to be meant to be a dependent claim.  If this is the case, then the claim should read “The pantograph machine (1) according to claim 1 equipped with blades”. Also, the word pantograph should be in lowercase.
The limitation of Claim 2, line 2 reading: “pre-shaped cutters and punches” is indefinite. It is not clear if “pre-shaped” is meant to modify the cutter and the punches or either one of the cutters or the punches?  Are the punches used for hot cutting?
  The limitations of Claim 2 line 6 reading: “at least one frame that carries fixed or mobile punching cutting blades” is unclear.   It is not clear what is required by “punching-cutting”? Punching AND cutting, or punching OR cutting?
The limitations of Claim 2, line 5-9 reading: “said castle comprising: at least one frame that carries fixed or mobile punching cutting blades, to adapt to the thickness of the panel to be realized, and operatively connected to a frame-carrier carriage sliding on guides, and moved by means of a transmission, on said carriage being located a handling which allows the frame to move in the horizontal direction to escape from the castle” is unclear.   First, are the blades of lines 6-7 the same as or different than the blades of line 1? It appears from the Specification that there is only one set of blades, as such the inclusion of “punching-cutting blades” of lines 6-7 is unclear due to double inclusion. 
It is not clear what element is configured to adapt to the thickness of the panel to be realized (the blades, the castle, the frame); it is also not clear which element is “operatively connected to a frame-carrier carriage sliding on guides” (the blades, the frame?); it is also not clear what element is “moved by means of a transmission” (the castle, the blades?)’, finally, it is not clear what is meant by the limitation “on said carriage being located a handling which allows the frame to move in the horizontal direction to escape from the castle”.
Also in Claim 2, line 7 there may be a lack of antecedent basis for “the thickness”. Does the Applicant intend to implicitly require that each panel has a single, constant thickness such that there is inherently an antecedent basis for “the thickness”? What if the panel has two different thicknesses? In which case the phrase lacks antecedent basis.
The limitation of Claim 2, lines 8-9 reading: “and the first frame is operatively connected to a carriage (9) carrying frame (5) sliding on guides, and mov through a transmission” is indefinite. First, it is not clear what structure is sliding on guides (e.g. the carriage or the frame)?  Also, it is not clear what is meant by the term “mov”.  Does this mean moved or movable? 
Also, in Claim 2, line 10 there is no antecedent basis for the phrase “the horizontal direction”. There are multiple potential horizontal directions, such as a N-S direction vs. an E-W direction.
The limitations of Claim 2, line 11 reading: “so as to be positioned mechanically and/or manually according to an angle from 0° to 90° due to a specific hinge graduated in mm  interposed between the carriage and the frame” is unclear.   It is not clear if the positioning is performed mechanically or manually, or both at the same time or only one or the other individually?  The claim appears to permit either/both. Also, Examiner is uncertain as to how to interpret “due to”.  Does this mean that the positioning is conditional to a specific hinge or that it is made possible due to a hinge connection?  It is also not clear what part is “graduated” or what the metes and bounds of such graduation entail, nor how this related to a measurement of mm.  
In claim 2, line 13 “the carriage (9)” has no antecedent basis. Instead, line 8 introduces “a carriage-carrying frame (9)”, where (9) indicates a ‘frame’. Are the carriage and the frame the same?
In Claim 2, line 13 the term “interposed between … the frame (5) is not clear. The claim allows there to be multiple frames 5. If there are multiple frames 5, must the interposing be between ONE OF the frames 5 or ALL OF the frames 5?    
The limitations of Claim 2, line 15 reading: “at least two slides for milling, performed by a tool mounted on an electro-spindle, placed on a carriage,” is unclear what element is “for milling” (e.g. which part performs the milling).  For example is the milling performed by the slides, or the tool mounted on the electro-spindle?   It is also not clear what element is placed on the carriage, nor is it clear if this is the same carriage previously claimed or another carriage.
The limitations of Claim 2, line 16 reading: “said slides being moved by means of a transmission and having a movement that allows the displacement of the step necessary for the realization of the grooves” is unclear.  First, it appears that the terms “the displacement the step” and “the groove” lack antecedent basis.   Is there a single type of movement that is always necessary, or can there be different types of movement that produce grooves?  Also, it is not clear what elements perform the not previously claimed function of “realization of the groove”.
Claim 2, line 16 “a transmission” is indefinite because line 9 previously introduces a transmission. Is double inclusion intended?
The limitation of Claim 2, line 18 reading: “at least one frame (15) carrying fixed or mobile wires (16) to adapt to the specific cutting to be performed” is unclear.  What part adapts to specific (previously not claimed) cutting to be performed?  
The limitation of Claim 2, line 20 reading: “at least one frame (15) carrying fixed or mobile wires (16) to adapt to the specific cutting to be performed, operatively connected to a frame-carrier carriage (19) sliding on guides (10) and moved by means of a screw drive (20) and a motor (21), on said carriage (19) a movement is located which allows the frame (15) to move in the horizontal direction to make the cut at desired heights, said wires (16) being adapted to move in interpolation according to the vertical and horizontal directions in order to perform an inclined cut without limitation of gradation and/or according to a specific curvilinear profile;” is indefinite.  First, what parts are made to adapt to the cutting to be performed?  Also, what parts are operatively connected to the frame, and what part slides on the guides, and what part is moved by means of a screw drive?  Also it appears that instead of a comma, a semicolon should be present after the word “motor”.  If not, then what is the movement related to?  Also, a movement of what structure is located on what structure, to allow the frame to move?  Also, the phrase “the cut at desired heights” lacks antecedent basis.  And it is not clear on the height of what structure is being cut? Also, desired is a relative term, making it unclear what the metes and bounds are to meet the desired height.   Also, it appears that the comma after the term heights should be replaced with a semicolon.  Also, it is not clear what is meant by the phrase “said wires (16) being adapted to move in interpolation according to the vertical and horizontal directions in order to perform an inclined cut without limitation of gradation and/or according to a specific curvilinear profile”.  What does the term move in interpolation refer to?  And, how does this relate to the vertical and horizontal directions?  Also, in order for what part to perform an inclined cut?  Finally, how does the cut happen without limitation? And what structure makes it possible for the cut to be performed without limitation of gradation?  And, can this be performed according to a specific profile?   Also, the term specific is relative and thus it is not possible to determine what the metes and bounds of the term are to be met. 
With regard to claim 4, the phrases “the sides of the castle”, “the entry and exit of the EPS” and “the end of the pointed appendages” each lack antecedent basis, since these terms have not previously been claimed.  The phrases should be preceded by the phrase “a” instead of the to fix this issue.  
The limitation of Claim 4 reading “where electro-pneumatic cylinders are vertically arranged and equipped,” is indefinite.  On what structure are the cylinders arranged? Also, with regard to the term cutting blades in line 7 of claim 4 it is not clear if these blades are the same as the already claimed blades or different blades.  Finally, the limitation reading “when the cylinders are deactivated, the suction cups returning back to a resting position” is indefinite.  The cylinders have not been claimed to be activated, and the suction cups have not been claimed to be in a non resting position.  Thus, it is not clear what the metes and bounds of the activated/deactivated cylinders comprise, nor what an activated or deactivated position of the suctions cups is.      
  With regard to claim 5, the phrases “the upper part of the castle”, “the fumes” and “the cutting temperature” each lack antecedent basis, since these terms have not previously been claimed.  The phrases should be preceded by the phrase “a” instead of the to fix this issue.  
Also, the limitation of claim 5 reading “counter hood (22 bis) are arranged” is indefinite.  First, the part 22 bis is not seen in the figures.  Also, the singular counter hood should be modified by the term is, or the counter hood should be made plural if it is modified by the term “are”.  Also, it is not clear how a cutting temperature is met and via what structure.   
With regard to Claim 6, despite the amendments to the claim, it is still not clear what element the kinematic movement is in regard to. Additionally, it is not clear what is meant by the term “on the same kinematic movement, the machine (1) comprises a punch- carrier frame equal to the frame”.  E.g. what part moves, and how is the movement kinematic?  Also, what is the movement the same as?
Also, the limitation of claim 6 reading “the machine (1) comprises a punch- carrier frame equal to the frame (5) , the cutting blades (6) and also a multiple punches or cutting blades (6a), to create the shape of a chessboard” is indefinite.  First, it appears that the phrase punch- carrier should read Punch-carrier.  Also, how is the punch carrier frame equal to the frame? E.g. in shape? A particular dimension?  Also, the space between the phrase “frame (5)” and the comma which follows it should be eliminated.  Also, what parts create the shape of a chessboard on what workpiece?  OR does the arrangement of the parts create a shape of a chessboard?  Also, chessboards can come in mane shapes. Does this mean simply a square planar shape of any size?  Or something else?    
With regard to Claim 7, even though the claim was amended, it remains indefinite.  The limitation reading “The pantograph machine (1) according to claim 1, characterized in that, in order to make the grooves on the panels on the 120 x P and P x H sides, in order to obtain a complete realization of the block, the milling assembly (23, 24, 25) is removed from a first station and, on its same moving kinematism (26, 27, 28), translating and tilting mechanism (29) is applied, through which the group of ICF panels is brought into a second station (30) where, through a milling machine (30) and (31), said panels undergo the execution of the grooves on the 120 x D sides” is indefinite.  First, the phrase reading “the grooves on the panels on the 120 x P and P x H sides” lacks antecedent basis. Also, it is unclear what a complete realization of the block entails.  Does this mean that a block has been converted into an end product?  Also, it is unclear what part comprises a moving kinematism, nor what the term movement kinematism means. E.g. what part moves, and how is the movement kinematic?  Nor what the moving kinematism is the “Same” as.  Also, it is unclear to what the translating and tilting mechanism is applied; and it is not clear what brings the ICF panels to a second station.   Also, the singular miiling machine is modified with two reference numerals (30) and (31), which makes it unclear if the machine is a single or multiple parts.  Also, what part makes the panels undergo an execution of the grooves; and what does the execution of the grooves entail?  Finally, the “execution of the grooves on the 120 x D sides” lacks antecedent basis, since this has not previously been defined in the claim.  
The limitation of Claim 9 reading “in order to obtain the shape of a decorative cornice in a facade and the dovetail grooves, in "T" and/or cross to the coupling of the spacer connectors on the other, the implementation of the monolithic decorative cornice over the entire length of the EPS Foam block are formed in steps, depending on the length of the cutting blades/wire and for this. in addition to the movement of the blade and the frame in X and Y direction, the blade and the frame a movement in the an Z direction, wherein the rotary table (3) allowing to orientate the EPS Foam block and, all these movements being are controlled by CNC systems” is indefinite. First, it is not clear what is meant by “in order to obtain the shape of a decorative cornice in a facade and the dovetail grooves, in "T" and/or cross to the coupling of the spacer connectors on the other,”.  First, “the shape” lacks antecedent basis. Also, the phrase “the dovetail grooves” lacks antecedent basis.  Does this limitation mean that a shape of a decorative cornice is formed in a facade of some structure?  And that dovetail grooves are also formed in the structure? Does this mean that the dovetail grooves are in a T shape and/or that the dovetails or some other structure are formed cross to a coupling of a spacer on connectors of some part?  Also, it is not clear what is meant by the phrase “the implementation of the monolithic decorative cornice over the entire length of the EPS Foam block are formed in steps, depending on the length of the cutting blades/wire and for this. in addition to the movement of the blade and the frame in X and Y direction, the blade and the frame a movement in the an Z direction, wherein the rotary table (3) allowing to orientate the EPS Foam block and, all these movements being are controlled by CNC systems”.  First, as best understood this should read “[[the]] an implementation of [[the]] a monolithic decorative cornice over [[the]] an entire length of the EPS Foam block [[are]] is formed in steps, depending on the length of the cutting blades/wire and for this[[.]] in addition to the movement of the blade and the frame in X and Y directions, the blade and the frame also have a movement in the a[[n]] Z direction[[,]]; wherein the rotary table (3) allows[[ing]] [[to]] orientat[[e]]ion of the EPS Foam block and[[,]] all these movements ”.
The limitation of Claim 10 reading “mounted on a support (47), all mounted on a frame (48), moved through kinematic mechanisms, the kinematic mechanism being an electro- spindle (41) mounted on arms (42) which rotate by means of motors (not shown) applied on the support (43), on the supports (47-49-50) port electro-spindles (46), the position of said electro-spindles (46) being fixed or being varied mechanically and/or manually in distance between each other” is indefinite.  Are the supports different than the support?  If so the terms should be given different names. Also what is supported on the supports? Also, is the position of the spindles fixed or varied?  Can it be both fixed and varied?  Also, what does between each other refer to?  Between the spindles?    
With regard to Claim 11, the phrase reading “suitable for” is indefinite.  It is unclear what the term means?  If the machine is capable of performing the function, is it suitable for that purpose?  What it if performs the function with some errors?  
The limitation of claim 12 reading “configured only with kinematic cutting dies, said dies being configured for the realization of multiple columns and semi- columns on the panels to be machined” is indefinite.  It is unclear what is meant by realization of multiple columns nor what the metes and bounds of that limitation entail.  Does this mean the creation of columns or semi-columns.  
Also the limitation of claim 12 reading “and appropriate seats in "T" shape and/or cross to housing spacers and connectors, act[[s]] to bind brackets and steel bars; and also elongated elements, wherein the machine (1) is having the multiple dies (52) adapted to descend vertically to create and conform the columns in a half-emptied or semi-emptied configuration” is indefinite.  IT is not clear what function the elongated elements perform or how these relate to the rest of the claim.  Also, it is not clear what the metes and bounds of “appropriate” are.
The limitation of Claim 13 reading “The pantograph machine (1) according to claim 1, characterized in that the machine is equipped with only one kinematic system for cutting multiple punches (53)” in indefinite.  First, the phrase “only” appears to be redundant because the term “one” already makes it clear that only one kinematic system is present. Also, it is not clear what is meant by “for cutting multiple punches”.  What punches are being cut by what structure?   
The limitation of Claim 14 reading “carry cutters (62)” is indefinite.  Are these the same or different cutters than those previously claimed.  If different than they should be named differently.  
The limitation of Claim 15 reading “a specific transport system” is indefinite. It is not clear how the term “specific” adds any structure to the claim.  As long as any transport system is present, would this not meet the limitation?  Does “specific” require more structure?  Also the limitation of claim 15 reading “The pantograph machine (1) according to claim 1, characterized in that it the machine is adapted to be transported through a specific transport system, on the base of the machine (1) being arranged to on devices cylindrical or polygonal hole for insertion of gripping means of an arm, which arm moves by means of hydraulic cylinders on a trailer, once inserted the gripping means, by means of the hydraulic cylinder, the machine (1) undergoes a rotation of 90 degrees, so as not to exceed the overall height maximum of 4 meters, subsequently, by means of the cylinder, the machine is transported so as to fall in the shape of the trailer” is indefinite.  First, it is not clear how the whole machine can be transported onto a part, the base, of the machine itself.  If the base is part of the machine, then the base would also be transported with the machine.  Also, it is not clear how the machine falls into a shape of a trailer.  Rather, it appears that the machine falls into a separate trailer.  Is this the case?  Or does the machine somehow convert into a shape of a trailer as is appeared to claim.
 The limitation of Claim 17 reading “at least one counter-surface (300) actuated by a pneumatic cylinder, operating at low pressure for clamping[[.]] the work piece; - at least one anthropomorphic robot (400) bearing in [[the]] a wrist of at least one electro-spindle (500) carrying cutters for the machining of the work piece in any direction, even the most disparate; and - at least one protective cab for operator safety” is indefinite.  First, are the two pneumatic cylinders claimed the same pneumatic cylinders?  If not, than the two should be named differently. Also, is the robot bearing in a wrist of some other part, or does the root comprise a wrist?  Also, it is not clear what the metes and bounds of “for operator safety” are.  If a cab is present, is that sufficient to provide safety? 
Claims Not Subject to Prior Art Rejection
Claims 1-17 have not been rejected using a prior art rejection because no determination of allowability can be made in view of the 35 USC 112 issues presented above.

Response to Arguments
Applicant's arguments filed 4/4/22 with regard to the specification objection have been fully considered but they are not persuasive. Applicant has made several amendments to the specification. However, the specification still contains several errors and should be revised and corrected.
Applicant's arguments filed 4/4/22 with regard to the drawing objection have been fully considered but they are not persuasive. Applicant stated in the most recent arguments that figure 2 was amended to include the metal deice (6’) labeled and shown above the blade punches.  However, there is no label (6’) shown in figure 2.
Applicant's arguments filed 4/4/22 with regard to the claim objections have been fully considered and they are persuasive. Applicant has amended the claims in the manner suggested by the examiner, and the claims are no longer objected to.  
Applicant’s arguments, see remarks, filed 4/4/22, with respect to the claim interpretation under 35 USC 112(f) as to claim 15 have been fully considered and are persuasive.  Claim 15 is no longer being interpreted under 35 USC 112(f).
Applicant’s arguments, see remarks, filed 4/4/22, with respect to the claim interpretation under 35 USC 112(f) as to claims 1 and 2 have been fully considered and are persuasive.  In accordance with the amendments 1 and 2 now comprise sufficient structure and these claims are no longer being interpreted under 35 USC 112(f).
Applicant's arguments filed 4/4/22 with regard to the claim rejections under 35 USC 112(b) have been fully considered.  Some of these arguments are persuasive, while others are not.  Each of the limitations and arguments are addressed individually below. 
With regard to the claim 1 limitation reading “hot-cutting pre-shaped punches”.  Applicant has amended the claim to specify that the punches are “pre-shaped punches and cutters used for hot cutting”.  This amendment has rendered the rejection of that limitation under 35 USC 112(b) moot.
With regard to the claim 1 limitation reading “in particular ICF panels”.  Applicant has amended the claim to remove the term in particular.  This amendment has rendered the rejection of that limitation under 35 USC 112(b) moot.
With regard to the claim 1 limitation reading “with foamed or extruded materials in general”.  Applicant has amended the claim to remove the term in general.  This amendment has rendered the rejection of that limitation under 35 USC 112(b) moot.
With regard to the claim 1 limitation reading “at least one first station consisting of at least a castle supported by a base”.  Applicant has amended the claim to read comprising of instead of consisting of, and to specify that the first station is supported by a base which base houses a supporting frame.  These amendments have rendered the rejection of that limitation under 35 USC 112(b) moot.  
With regard to the claim 1 limitation reading “at least one frame that carries fixed or mobile punching cutting blades”.  Applicant has amended the claim to specify “at least one frame that carries fixed or mobile punching and cutting blades”.  This amendment has rendered the rejection of that limitation under 35 USC 112(b) moot.
With regard to the claim 1 limitation reading “said castle comprising: at least one frame that carries fixed or mobile punching cutting blades, to adapt to the thickness of the panel to be realized, and operatively connected to a frame-carrier carriage sliding on guides, and moved by means of a transmission, on said carriage being located a handling which allows the frame to move in the horizontal direction to escape from the castle”.  Applicant has amended the claim to specify “said castle comprising: at least one first frame (5) that carries fixed or mobile punching and cutting blades (6), to adapt to [[the]] a thickness of the panel to be processed, and the first frame is operatively connected to a carriage (9) carrying frame (5) sliding on guides, and movable[[ed]] through a transmission, on said carriage”.  This amendment has rendered the rejection of that limitation under 35 USC 112(b) moot.
With regard to the claim 1 limitation reading “with foamed or extruded materials in general”.  Applicant has amended the claim to remove the term in general.  This amendment has rendered the rejection of that limitation under 35 USC 112(b) moot.
With regard to the claim 1 limitation reading “the horizontal direction”.  Applicant has amended the claim to read “a horizontal direction”.  This amendment has rendered the rejection of that limitation under 35 USC 112(b) moot.
With regard to the claim 1 limitation reading “so as to be positioned mechanically and/or manually according to an angle from 0° to 90° due to a specific hinge graduated in mm interposed between the carriage and the frame”.  Applicant has amended the claim to read “so as to be positioned mechanically and/or manually according to an angle from 0° to 90° due to a ”.  This amendment, while clarifying, is still not sufficient to overcome the rejection of this limitation under 35 USC 112(b).  It is still unclear what is meant by the phrase “hinge graduated in mm”.
With regard to the claim 1 limitation reading “interposed between … the frame (5)”.  Applicant has amended the claim to on line 8 read “interposed between … the first frame (5) This amendment has rendered the rejection of that limitation under 35 USC 112(b) moot.
With regard to the claim 1 limitation reading “at least two slides for milling, performed by a tool mounted on an electro-spindle, placed on a carriage,””.  Applicant has amended the claim to on line 8 read “at least two slides for milling[[,]] performed by a tool mounted on an electro-spindle, placed on a carriage,”  This amendment has rendered the rejection of that limitation under 35 USC 112(b) moot.
With regard to the claim 1 limitation reading “said slides being moved by means of a transmission and having a movement that allows the displacement of the step necessary for the realization of the grooves”.  Applicant has amended the claim to on line 8 read “said slides being moved by means of [[a]] the transmission and having a movement that allows the displacement of the step necessary for the realization of [the]] a groove[[s]]”  This amendment has rendered the rejection of that limitation under 35 USC 112(b) moot.
With regard to the claim 1, line 17, limitation reading “a transmission”.  Applicant has amended the claim to on line 8 read “[[a]] the transmission”.  This amendment has rendered the rejection of that limitation under 35 USC 112(b) moot.
With regard to the claim 1, line 19, limitation reading “at least one frame (15) carrying fixed or mobile wires (16) to adapt to the specific cutting to be performed”.  Applicant has amended the claim to on line 8 read at least one second frame (15) carrying fixed or mobile wires (16)the second frame [[to]] adapted to the specific cutting ”.  This amendment has rendered the rejection of that limitation under 35 USC 112(b) moot.
With regard to the claim 1, line 20, limitation reading “operatively connected to a frame-carrier carriage (19) sliding on guides (10) and moved to means of a transmission, on said carriage (19) being located a movement which allows the frame (15) to move in the horizontal direction to make the cut at desired height”.  Applicant has amended the claim to on line 8 read “the second frame (15) is operatively connected to a frame-carrier carriage (19) sliding on guides (10) and moved to means of a transmission, on said carriage (19) being located a movement which allows the second frame (15) to move in the horizontal direction to make the cut at desired height”.  This amendment has rendered the rejection of that limitation under 35 USC 112(b) moot.
With regard to the claim 1, line 23, limitation reading “said wires being adapted to move in interpolation according to the vertical and horizontal directions in order to perform an inclined cut without limitation of gradation and/or according to a specific curvilinear profile”.  Applicant has amended the claim to read “said wires being adapted to move in interpolation according to the vertical and horizontal directions of the second frame in order to perform an inclined cut without limitation of gradation and/or according to a specific curvilinear profile”.  This amendment has rendered the rejection of that limitation under 35 USC 112(b) moot.
With regard to the claim 2 line 2 limitation reading “in particular ICF panels”.  Applicant has amended the claim to read “”.  This amendment has rendered the rejection of that limitation under 35 USC 112(b) moot.
With regard to the claim 2 lines 2-3 limitation reading “with foamed or extruded materials in general”.  Applicant has amended the claim to delete this limitation.  This amendment has rendered the rejection of that limitation under 35 USC 112(b) moot.
With regard to the claim 2 line 3 limitation reading “at least one first station consisting of at least a castle supported by a base (2) which houses”.  Applicant has amended the claim to read “at least one first station consisting of at least a castle supported by a base (2) which base houses”.  This amendment has rendered the rejection of that limitation under 35 USC 112(b) moot.
With regard to the claim 2 line 6 limitation reading “at least one frame (5) that carries fixed or mobile punching cutting blades”.  This amendment has rendered the rejection of that limitation under 35 USC 112(b) moot.
With regard to the claim 2 line 6 limitation reading “at least one frame that carries fixed or mobile punching cutting blades”.  Applicant has not amended the claim.  Thus, the claim remains rejected under 35 USC 112(b). In Applicant’s remarks, Applicant noted that claim 2 line 6 was amended.  However, in the claim set filed 4/4/22 line 6 of claim 2 is not amended. 
With regard to the claim 2 35 USC 112(b) rejections of the limitations of lines 6-18, Applicant has not amended the claim on these lines.  Thus, the claim remains rejected under 35 USC 112(b). In Applicant’s remarks, Applicant noted that claim 2 was amended on lines 7-18.  However, in the claim set filed 4/4/22, claim 2 is not amended as noted.  Thus, the rejections of claim 2 with regard to the limitations on lines 6-18 remain unchanged. 
With regard to the claim 2 lines 2-3 limitation reading “with foamed or extruded materials in general”.  Applicant has amended the claim to delete this limitation.  This amendment has rendered the rejection of that limitation under 35 USC 112(b) moot.
With regard to the claim 2 line 19 limitation reading “operatively connected to a frame-carrier carriage (19) sliding on guides (10) and moved to means of a transmission, on said carriage (19) being located a movement which allows the frame (15) to move in the horizontal direction to make the cut at desired height”.  Applicant has amended the claim to read “operatively connected to a frame-carrier carriage (19) sliding on guides (10) and moved [[to]] by means of a screw drive (20) and a motor (21) transmission, on said carriage (19) being located a movement which allows the frame (15) to move in the horizontal direction to make the cut at desired height”.  This amendment has rendered the rejection of that limitation under 35 USC 112(b) moot.
With regard to the claim 2 line 28 limitation reading “[S]suction cups which run in the gripping position by means of pneumatic cylinders (33), which, by exerting a pressure on the group of ICF panels to be extracted by means of pneumatic cylinders, perform the tilting of 90 degrees of the said group and place it always with the cylinders (33) in the second station”.  Applicant has amended the claim to read “suction cups (28) which run in the gripping position by means of a pneumatic cylinders (33), which, by exerting a pressure on the group of ICF panels to be extracted by means of pneumatic cylinders, perform the tilting of 90 degrees of the said group and place it always with the cylinders (33) in the second station”.  This amendment has rendered the rejection of that limitation under 35 USC 112(b) moot. 
With regard to the claim 3 limitation reading “equipped with electro-pneumatic cylinders”.  Applicant has amended the claim to read “and the base is  equipped with electro-pneumatic cylinders”.  This amendment has rendered the rejection of that limitation under 35 USC 112(b) moot. 
With regard to the claim 4 limitations.  It was indicated in the previous Action that the claim was indefinite because it was not clear what processes were referred to in the claim.  Applicant has amended the claim to clarify this limitation which amendment has rendered the rejection of that limitation under 35 USC 112(b) moot. 
With regard to claim 5, the claim has been amended to clarify that the suction hood is configured for sucking fumes which amendment has rendered the rejection of the claims under 35 USC 112(b) moot. 
With regard to claim 6, the claim has been amended to clarify that the machine (1) does not include devices to drill.  However, the claim remains indefinite because it is not clear what is meant by the term “on the same kinematic movement, the machine (1) comprises a punch- carrier frame equal to the frame”.
With regard to claim 7, the claim has been amended to clarify the difference between the pantograph machine and an unclaimed milling machine.  However the claims remains indefinite because the limitation which reads “in order to obtain the a complete realization of the block, the milling assembly (23, 24, 25) is removed from the a first station and, on its same moving kinematism (26, 27, 28), translating and tilting mechanism (29) is applied” is still indefinite. It is unclear what part comprises a moving kinematism, nor what the term moving kinematism means.
With regard to claim 8, the claim has been amended to remove the antecedent basis issue.  This amendment has rendered the rejection of that limitation under 35 USC 112(b) moot. 
	With regard to claim 9, Applicant has amended the claim to fix the antecedent basis issues.  However, the claim amendments further render the claim indefinite, as noted in the 35 USC 112(b) rejection above.
  With regard to claim 8, the claim has been amended to remove the antecedent basis issue.  This amendment has rendered the rejection of that limitation under 35 USC 112(b) moot. 
With regard to claim 12, the claim was amended to clarify the issues noted in the previous action.  However, the claim as amended is indefinite as noted above.
With regard to Claim 13, the claim was amended in accordance with the suggestions provided by the Examiner in the previous Action.  These amendments have rendered the 35 USC 112(b) rejection of claim 13.
With regard to claim 14, the claim was amended in accordance with the suggestions provided by the Examiner in the previous Action.  These amendments have rendered the 35 USC 112(b) rejection of claim 14.
With regard to claim 15, the claim was amended in accordance with the suggestions provided by the Examiner in the previous Action.  These amendments have rendered the 35 USC 112(b) rejection of claim 15.
With regard to claim 16, the claim was amended in accordance with the suggestions provided by the Examiner in the previous Action.  These amendments have rendered the 35 USC 112(b) rejection of claim 16.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FERNANDO A AYALA whose telephone number is (571)270-5336. The examiner can normally be reached Monday-Friday 9am-5pm Eastern standard.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FERNANDO A AYALA/Examiner, Art Unit 3724


                             /EVAN H MACFARLANE/                             Examiner, Art Unit 3724